     Case 1:17-cv-09268-VEC-RWL Document 159 Filed 09/13/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAUL M. CONTI, M.D.,
                                                      Case No. 17-CV-9268
              Plaintiff,
                                                      Judge Caproni
       -vs-
                                                      Magistrate Judge Lehrburger
JOHN DOE,

              Defendant.

      OBJECTIONS OF NON-PARTY WITNESSES JAMES AND JANE DOE TO
           PLAINTIFF’S SEPTEMBER 16, 2019 HEARING EXHIBITS

       Pursuant to Magistrate Judge Lehrburger’s Individual Rule of Practice V.B.14, Non-Party

Witnesses James and Jane Doe hereby submit the following list of objections to Plaintiff’s

September 16, 2019 Hearing Exhibits. The parties mutually exchanged exhibits and witness lists

on September 12, 2019.

Plaintiff’s                  Description                         Basis for Objection
Exhibit No.

11             A collection of emails between John      Violates Rules 403, 802 and 901.
               Doe and others sent between June         These communications are irrelevant
               2017 and January 2018.                   and several communications contain
                                                        hearsay and lack foundation.
     Case 1:17-cv-09268-VEC-RWL Document 159 Filed 09/13/19 Page 2 of 3



Plaintiff’s                Description                         Basis for Objection
Exhibit No.

17            Various treatment records for John     PC 587 violates Federal Rules of
              Doe.                                   Evidence 403 and 802. It is irrelevant
                                                     and contains inadmissible hearsay.

                                                     PC 595 through PC 601 violate Rules
                                                     403, 802 and 901. These are records
                                                     from or relating to a third-party
                                                     treatment provider. They are
                                                     irrelevant, contain hearsay, and lack
                                                     foundation.

                                                     PC 625 through PC 644 violate Rules
                                                     403, 802 and 901. These are records
                                                     from a third-party treatment provider.
                                                     They are irrelevant, contain hearsay,
                                                     and lack foundation.

                                                     PC 647, PC 648-649, PC 653-654, PC
                                                     656, PC 664-665, PC 667, PC 672-
                                                     673, PC 674-675, PC 678-684, PC
                                                     686-688, PC 690-691, PC 697-698, PC
                                                     701-713, PC 716-728, PC 729-741, PC
                                                     743-751, PC 752-724 and PC 778
                                                     violate Rule 403. They are irrelevant.



                                         Respectfully submitted,

                                         /s/ Steven W. Tigges
                                         Steven W. Tigges (Ohio Bar No. 0019288)
                                         Ariel A. Brough (Ohio Bar No. 0090712)
                                         ZEIGER, TIGGES & LITTLE LLP
                                         41 S. High Street, Suite 3500
                                         Columbus, Ohio 43215
                                         Tel: (614) 365-9900
                                         Fax: (614) 365-7900
                                         tigges@litohio.com
                                         brough@litohio.com

                                         Attorneys for Interested Parties/Non-Party
                                         Witnesses James Doe and Jane Doe



                                            2
         Case 1:17-cv-09268-VEC-RWL Document 159 Filed 09/13/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

          A copy of the foregoing was filed electronically this 13th day of September, 2019.

Notice of this filing and a copy of the same will be sent to all parties by operation of the Court’s

electronic filing system.


                                                     /s/ Steven W. Tigges
                                                     Steven W. Tigges (0019288)
829411




                                                 3
